Citation Nr: 0010801	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.  

4.  Entitlement to service connection for general menstrual 
disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1974, from October 1974 to August 1976, and from March 1990 
to February 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied, inter alia, the veteran's claims 
of entitlement to service connection for memory loss, 
headaches, joint pain, general menstrual disorder (then 
characterized as Premenstrual Syndrome (PMS)), and chronic 
fatigue.  A notice of disagreement was received in August 
1998.  A statement of the case was issued in October 1998.  A 
substantive appeal was received from the veteran in October 
1998; in that document, he indicated that he did not wish to 
appeal the denial of service connection for irritable bowel 
syndrome.  A hearing was held before the undersigned Member 
of the Board in Washington, D.C. in February 2000. 

Finally, the Board notes that the veteran also perfected an 
appeal with respect to the RO's June 1998 denial of her 
claims for service connection for dysthymic disorder and a 
skin disorder.  However, during the February 2000 hearing in 
Washington, D.C., the veteran withdrew these issues from 
appeal.  See 38 C.F.R. § 20.204 (1999) (the transcript of the 
hearing meets the requirements for such withdrawal).  He also 
then reiterated his desire to "withdraw" the issue of 
service connection for irritable bowel syndrome.

REMAND

The veteran and her representative contend that service 
connection is warranted for memory loss, headaches, joint 
pain, a general menstrual disorder, and chronic fatigue 
because each of these conditions is related to her period of 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Although the RO has adjudicated 
some of the claims as claims for direct service connection, 
and others as due to undiagnosed illness, the veteran and her 
representative indicated at her Board hearing that she was 
seeking service connection for all claimed condition as due 
to undiagnosed illness; hence, the characterization of the 
issues on the cover page of the decision.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, headaches, joint pain, menstrual disorders, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1999).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection is 
whether the claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim; one 
that is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1991).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps, 126 F.3d at 1468; 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The General Counsel of VA has addressed the issue of what 
constitutes a well-grounded claim under the provisions of 38 
U.S.C.A. § 1117.  In VAOPGCPREC 4-99 (May 3, 1999), the 
General Counsel concluded: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type that 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  

Claims for service connection for chronic disability 
resulting from Persian Gulf service (and due to an 
undiagnosed illness) related to exposure to environmental 
agents while in the Persian Gulf are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (Revised July 2, 
1997).  In essence, this publication directs an RO, in 
receipt of a veteran's claim, to "undertake all required 
development action, including requesting a VA general medical 
examination."  With regard to nonmedical (lay) evidence, it 
is noted that records or reports of time lost from work, 
changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude are 
helpful in support of a Persian Gulf War claim.

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

In this case, the Board notes, initially, that while there is 
evidence suggesting that the veteran served in the Southwest 
Asian Theater in the early 1990s, further development in this 
regard should be undertaken.  Specifically, while her most 
recent DD Form 214 reflects that she was awarded the 
Southwest Asia Service Medal, and served at sea for 1 year, 
10 months, and 20 days aboard the USS Yellowstone, there are 
no service personnel records (or other military records) to 
confirm the exact locations of her service (i.e., what bodies 
of water the vessel was located at what times, etc.  See 
38 C.F.R. § 3.317(d)(2) (1999)).  

Furthermore, it appears that not all of the veteran's service 
medical records covering her most recent period of service 
(from March 1990 to February 1992) have been associated with 
the claims folder.  The Board notes that attempts were made 
in 1997 to locate these records to no avail.  Nevertheless, 
the Board finds that additional attempt(s) should be made 
prior to further appellate adjudication.  

Assuming that the RO determines that the evidence 
satisfactorily demonstrates Persian Gulf War service, it 
appears that the medical evidence of record is not sufficient 
to evaluate the veteran's claims for service connection for 
memory loss and chronic fatigue.  In this regard, while 
complaints of these conditions or symptoms are variously 
noted in the record, a VA examiner has not objectively 
commented either way regarding these conditions.  Further 
evaluation of the veteran's other claimed disabilities, to 
ensure compliance with undiagnosed illness examination 
directives, would also be helpful in resolving all the issues 
on appeal.  Accordingly, the Board finds that another VA 
general examination (and other specialized examinations, if 
deemed necessary) should be accomplished.  

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to associate with the claims folder 
copies of the veteran's service personnel 
records, particularly those covering her 
March 1990 to February 1992 period of 
active service, and should otherwise 
gather objective information as to the 
veteran's whereabouts during this time 
period (through military records, etc.).  

2.  The RO should again attempt to locate 
(through contact with the service 
department and/or the National Personnel 
Records Center in St. Louis, Missouri 
(NPRC)) and associate with the record the 
veteran's service medical records 
covering her March 1990 to February 1992 
period of active service.

3.  If, following completion of the above 
development, the RO determines that the 
evidence satisfactorily demonstrates 
Persian Gulf War service, the veteran 
should be scheduled to undergo VA 
examination conforming to the criteria 
for conducting Gulf War examinations as 
contained in VBA All-Stations Letter 98-
17 (2/26/98).  The entire claims folder, 
including a complete copy of this REMAND, 
must be made available to the examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported symptoms of memory loss, 
headaches, joint pain, general menstrual 
disability, and chronic fatigue.  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms 
and state what precipitates and what 
relieves them.

d.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

e.  However, if there are symptoms of 
memory loss, headaches, joint pain, 
general menstrual disability, and chronic 
fatigue that have not been determined to 
be associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.  

f.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s).

4.  The RO should also contact the 
veteran and request that she submit 
signed statements from persons having 
personal knowledge of her disabilities 
which include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew her 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection on the basis of all 
pertinent medical evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO should 
provide clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.  

7.  If any claim remains denied, the 
veteran and her representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 12 -


